Citation Nr: 0211727	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  01-09 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Propriety of the reduction of a 40 percent rating to 20 
percent for status post posterior lumbar fusion of the L2-L3-
L4 vertebrae for the period from May 1, 1995, to October 20, 
1996.

2.  Entitlement to an increased evaluation for status post 
posterior lumbar fusion of the L2-L3-L4 vertebrae, currently 
rated as 40 percent disabling as of October 21, 1996.


REPRESENTATION

Appellant represented by:	Michael Oleyar, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to March 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decision dated in February 1995 by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA), which 
respectively decreased the disability evaluation for the 
veteran's for status post posterior lumbar fusion of the L2-
L3-L4 vertebrae from 40 percent to 20 percent, effective on 
May 1, 1995.  In the course of the appeal, an April 2000 
rating decision granted the veteran a 40 percent evaluation 
for service-connected status post posterior lumbar fusion of 
the L2-L3-L4 vertebrae, effective on October 21, 1996.  The 
veteran filed a timely appeal of the April 2000 decision.  
Thus, the issues on appeal before the Board are the propriety 
of the reduction of a 40 percent rating to 20 percent for the 
low back disability for the period from May 1, 1995, to 
October 20, 1996, and entitlement to an increased evaluation 
in excess of 40 percent for the low back disability.

The file indicates that the veteran is also claiming 
entitlement to service connection for a psychiatric 
disability secondary to his service-connected low back 
disability.  As this issue has not been adjudicated, it is 
referred to the RO for appropriate action.





FINDINGS OF FACT

1.  For the period from May 1, 1995 to October 20, 1996, 
status post posterior lumbar fusion of the L2-L3-L4 vertebrae 
was manifested by persistent symptomatology which was 
representative of severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.

2.  Beginning from October 21, 1996, it is factually 
ascertainable that status post posterior lumbar fusion of the 
L2-L3-L4 vertebrae is currently manifested by persistent 
symptomatology which is representative of pronounced 
intervertebral disc syndrome compatible with sciatic 
neuropathy with characteristic pain, demonstrable muscle 
spasm and little intermittent relief.


CONCLUSIONS OF LAW

1.  For the period from May 1, 1995, to October 20, 1996, the 
criteria for a 40 percent evaluation for status post 
posterior lumbar fusion of the L2-L3-L4 vertebrae have been 
met.  38 U.S.C.A. §§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5293 (2001).

2.  For the period commencing on October 21, 1996, the 
criteria for a 60 percent evaluation for status post 
posterior lumbar fusion of the L2-L3-L4 vertebrae have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in July 2001, 
in which it provided the veteran with an explanation of how 
VA would assist him in obtaining necessary information and 
evidence.  The veteran has been made aware of the information 
and evidence necessary to substantiate his claims and has 
been provided opportunities to submit such evidence.  A 
review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims.  He has also been 
provided with VA examinations which address the rating 
restoration and increased rating claims on appeal.  Finally, 
he has not identified any additional, relevant evidence that 
has not otherwise been requested or obtained.  The veteran 
has been notified of the evidence and information necessary 
to substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that he received 
treatment during active duty for recurrent complaints of low 
back pain.  In a December 1990 decision the RO granted him 
service connection and a 10 percent rating for lumbosacral 
strain.  

Private medical records show that the veteran underwent 
surgery for posterior spinal fusion of his L2-L3-L4 vertebrae 
in April 1991 to treat his complaints of chronic low back 
pain.  The records show that there was complete sacralization 
of the L5 vertebra.  An RO rating decision dated in February 
1992 assigned a 40 percent rating for the veteran's low back 
disability, effective from November 1, 1991.  This rating 
remained in effect until the rating decision of February 1995 
reduced it to 20 percent effective on May 1, 1995.  
Thereafter, an April 2000 rating decision increased the 
evaluation for the low back disability to 40 percent 
effective on October 21, 1996.

Current medical records which pertain to the issues on appeal 
include a December 1993 VA examination report which shows 
that the veteran complained of low back pain associated with 
his service-connected disability on a daily basis with 
aggravation by cold and damp weather.  He was occasionally 
totally incapacitated by his low back symptoms.  Sitting for 
extended periods would precipitate major problems.  He 
treated his symptoms with non-steroidal anti-inflammatory 
medication.  He was unable to lift more the 20 - 25 pounds 
and performing repetitive lifting, bending or hyperextension 
would cause him to experience severe pain the following day.  
At the time, he had not missed any days from work because of 
his low back problems.  Examination revealed no postural or 
fixed deformities and no paraspinal muscle spasm.  Forward 
flexion was to 80 degrees, backward flexion was to 30 
degrees, lateral flexion was to 30 degrees, bilaterally, and 
rotation was to 35 degrees bilaterally.  Pain was present 
with deep flexion, hyperextension and lateral flexion.  No 
neurological deficits were noted.  The diagnosis was fracture 
of the lumbar spine, postoperative.

In a May 1994 rating, the RO proposed to reduce the veteran's 
40 percent rating for his service-connected low back 
disability to 20 percent.  The RO invited the veteran to 
submit evidence to challenge this proposed rating reduction.

In a June 1994 statement by the veteran's private physician, 
Michael G. Neuwirth, M.D., the physician expressed the 
following opinion:

"(The veteran) underwent spinal reconstructive 
surgery in 1991.  The need for surgery was 
directly related to an injury he sustained while 
in the military.  That injury that occurred in 
the military resulted in spinal fractures at L3-4 
and L4-5, with secondary spinal instability.

It has come to my attention that the Department 
of Veterans Affairs intends to reduce (the 
veteran's) disability payments (on the basis that 
he only suffers from) lumbosacral strain.  This 
is absolutely in error.  He has a much more 
severe problem than a lumbosacral sprain (sic).   
He has sustained two fractures that require 
surgical treatment.  He now has a multi-level 
spinal fusion.  I would urge you to re-evaluate 
your consideration."

The transcript of an October 1994 RO hearing shows that the 
veteran testified, in pertinent part, that his low back 
disability was severe and that his lumbosacral spine was held 
together with and supported by surgically implanted fixation 
hardware consisting of screws, pins and rods.  He reported 
that his low back disability continued to remain symptomatic 
and painful, and that it was aggravated by cold and damp 
weather, repeated motion and prolonged sitting and standing 
for anywhere from half an hour to two hours.  He indicated 
that he did not have true radiculopathic symptoms or 
paraspinal muscle spasm associated with his back disability.  
He stated that he was employed in construction and did not 
miss much time from work because he simply could not afford 
to, no matter how symptomatic his low back was being at the 
time.  He reported that he used special prescription 
medications for his low back pain.  He stated that he was 
limited in his lumbar range of motion and in how much weight 
he could lift.  

The report of a VA examination dated in October 21, 1996, 
shows that the veteran had a well-haled and nontender 
surgical scar running the length of most of his lumbar spine.  
There was no muscle spasm in his paralumbar muscles and his 
spinal curves were normal in appearance.  Range of motion was 
voluntarily limited by the veteran due to pain and he was 
observed to have 50 degrees of forward flexion, 20 degrees of 
backward extension, and 30 degrees of lateral flexion, 
bilaterally.  X-rays revealed the presence of fixation 
hardware in his lumbar spine with well-preserved 
intervertebral joint spaces.  No atrophy of his back of leg 
muscles was noted.  Reflexes appeared to be normal.

The report of an April 6, 2000 VA examination shows that the 
veteran's low back disability was manifested by complaints of 
constant aching pains with intermittent sharp pains 
associated with bending and turning activity.  The sharp 
pains were also induced by repetitive movements and even 
prolonged non-movement such as sitting and reclining.  He 
complained of back pain and stiffness when rising in the 
morning and reported that cold, damp or humid weather 
aggravated the pain and stiffness.  The examiner noted that 
the veteran received prescription painkillers including 
Vicodin up to fives times daily with no significant 
improvement of his pain.  Exercises and nonsteroidal anti-
inflammatory medication also provided no relief to the 
veteran.  However, the veteran reported receiving some relief 
from hot showers in the morning.  The veteran experienced 
flare-ups of low back symptoms once or twice per year which 
caused him to lose approximately two weeks of work per year.  
He reported that he was employed as a job estimator for a 
construction company.  

The veteran experienced functional limitation and 
fatigability with aggravation of pain when standing for more 
than 30 to 45 minutes, when walking more than 5 blocks and 
when sitting for more than 15 minutes.  He had low back 
weakness and increased pain when lifting more than 25 pounds.  
He had incoordination with increased low back pain which 
caused him to walk in a slow and unsteady gait with back pain 
radiating down both legs.  

Objective examination on April 6, 2000 revealed that the 
veteran experienced painful motion on forward bending of his 
lumbosacral spine, when sitting down or standing up and when 
performing lateral bending and rotation of his lumbosacral 
spine.  There was point tenderness in his left lower back and 
hip area.  The examiner noted bilateral paraspinal muscle 
spasm and a scoliosis deviation to the right with symptoms of 
neurologic abnormalities associated with the low back 
disability with pain radiating down both legs to the feet 
after prolonged sitting or driving.  Low back pain was 
described as being constant.  Range of motion testing 
revealed that he had forward flexion from zero to 30 degrees 
with increased pain above the regular constant pain level at 
30 degrees; backward extension from zero to 5 degrees with 
increased pain above the regular constant pain level at 5 
degrees; right lateral flexion from zero degrees to 15 
degrees with increased pain above the regular constant pain 
level at 15 degrees; left lateral flexion from zero degrees 
to 15-20 degrees with increased pain above the regular 
constant pain level at 15-20 degrees; and rotation from zero 
degrees to 25 degrees with increased pain above the regular 
constant pain level at 25 degrees, bilaterally.  X-rays of 
the lumbosacral spine revealed evidence of prior surgical 
intervention for fusion of the L2, L3 and L4 vertebrae with 
metallic plates and metallic screws in place with 
satisfactory alignment of the fusion.  The diagnosis was 
chronic lumbosacral strain; spondylolysis and 
spondylolisthesis at L3-L4 and L4-L5 with complete 
sacralization at L5; and status post posterior spinal fusion 
using iliac crest bone graft with fusion of L2-L3-L4 
vertebrae.

Private CT scan of the veteran's lumbar spine in February 
2001 revealed spinal fusion at the L2-L3 and L3-L4 vertebrae 
with metallic fixation devices at these levels, 
circumferential disc bulging at L3-L4, L4-L5 and L5-S1, and 
degenerative changes throughout.

VA neurological examination in December 2001 shows that the 
veteran was diagnosed with neurological symptoms associated 
with his low back disability which were manifested most of 
the time by significant pain which measured 7 or 8 on a scale 
of 1 to 10.  Though the examiner did not find any frank 
radiculopathy, in his commentary the examiner stated that the 
veteran's pain could be explained by the lumbar disability 
due to the degree of injury to the spine.  The veteran was 
able to walk unassisted but was not able to perform heavy 
work because of the significant limitation in his range of 
lumbar motion in most directions.

During VA examination of the veteran's spine in December 2001 
he reported that he worked for a construction company but did 
not perform work for them that involved physical exertion.  
His duties were to estimate costs of construction projects.  
He reported that his back pain prevented him from walking 
more than a mile and that cold and humid weather exacerbated 
his pain and adversely affected his ability to perform 
kneeling and bending motions, to climb stairs, and to lift 
objects.  He complained of constant low back pain with pain 
radiating down both legs.  He denied having any history of 
bowel or bladder disturbances.  Range of motion testing and 
X-ray studies revealed similar findings as found on 
examination in April 2000.  The diagnoses were L3-L4 
subluxation with degenerative disc disease, status post-
posterior spinal fusion with residual pain and stiffness.  At 
the time of the examination the veteran was 36 years old.

The transcript of the veteran's hearing at the VA Central 
Office before the undersigned Board Member shows that he 
testified, in pertinent part, that his service-connected low 
back disability was manifested primarily by constant low back 
pain radiating down both legs which was aggravated by the 
weather.  With regard to his employment, he reported that he 
worked a full eight-hour shift in which he spent most of his 
work day seated at his desk.  He indicated that he was able 
to maintain his job though he lost approximately three weeks 
to a month of work in the past two years because of 
symptomatic flare-ups of his low back disability.  He felt 
that his back disability had worsened since the time of his 
surgery in 1991.  

Analysis

(a.)  Propriety of the reduction of a 40 percent rating to 20 
percent for status post posterior lumbar fusion of the L2-L3-
L4 vertebrae for the period from May 1, 1995, to October 20, 
1996.

The 40 percent evaluation assigned to the veteran's service-
connected status post posterior lumbar fusion of the L2-L3-L4 
vertebrae was in effect from November 1, 1991.  At the time 
of the February 1995 rating decision which reduced this 
evaluation, the 40 percent rating had not been in continuous 
effect for five or more years.  Therefore, the provisions of 
38 C.F.R. § 3.344 (2001) which provide for special procedures 
to protect stabilized disability ratings are not for 
application here in the present case.  (See 38 C.F.R. 
§ 3.344: Examinations less full and complete than those on 
which payments were authorized or continued will not be used 
as a basis of reduction of an evaluation.  Ratings on account 
of diseases subject to temporary or episodic improvement, for 
example, psychotic reaction, will not be reduced on any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, 
although material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  These special protective provisions 
apply only to ratings which have continued at the same level 
for 5 years or more.)

For the period prior to May 1, 1995, a 40 percent rating was 
in effect for the veteran's service-connected low back 
disability; for the period commencing on October 21, 1996, 
the 40 percent evaluation was resumed.  Between these dates a 
20 percent evaluation was in effect.  Therefore, the 
essential question before us is the state of the veteran's 
service-connected low back disability for the period from May 
1, 1995, to October 20, 1996, for purposes of determining the 
propriety of the rating reduction which assigned a 20 percent 
evaluation (reduced from a 40 percent evaluation) for the 
aforementioned period of time.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA medical examinations should 
address whether or not there is pain on use of the affected 
joint, weakened movement, excess fatigability, incoordination, 
or any other disabling symptom.  The question of whether pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time 
should also be addressed.  These determinations should, if 
feasible, be portrayed in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-ups 
beyond that clinically demonstrated.  On reviewing the claims 
file, we find that the VA examination of August 1999 
adequately addressed the matters of functional loss due to 
pain, incoordination, weakness, or fatigability as 
contemplated by 38 C.F.R. §§ 4.40, 4.45.  

The service-connected status post posterior lumbar fusion of 
the L2-L3-L4 vertebrae is rated under the criteria for 
intervertebral disc syndrome contained in 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The rating schedule provides for a 20 
percent evaluation for moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent rating is warranted 
when there is evidence of severe intervertebral disc syndrome 
manifested by recurring attacks of pain with intermittent 
relief.  A 60 percent rating is warranted when there is 
evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  The 
schedule does not provide for a rating higher than 60 percent 
absent a finding of ankylosis or residuals of vertebral 
fracture with spinal cord involvement which require long leg 
braces or which render the veteran bedridden.  (See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 and 5286 (2001).)

The objective medical evidence pertaining to the veteran's 
low back disability presents an overall disability picture 
that more closely approximates the criteria for a 40 percent 
disability rating for severe intervertebral disc syndrome for 
the period from May 1, 1995, to October 20, 1996.  (See 38 
C.F.R. § 4.7.)  This conclusion is based on the objective 
medical evidence which demonstrates that during the period in 
question the veteran had low back pain on a daily basis which 
was aggravated by wet and cold weather, with associated 
limitation of motion and occasional periods of total 
incapacitation due to symptomatic flare-ups, as noted on VA 
examination on December 1993.  Also noteworthy is the June 
1994 statement of Dr. Neuwirth who stated, in essence, that 
the veteran's low back condition was severely disabling and 
that there was no actual lasting improvement of this 
disability that would justify a reduction by VA of his 40 
percent disability evaluation.  The veteran's RO hearing 
testimony of October 1994 regarding his own assessment of his 
level of impairment is also credible for purposes of 
establishing that his low back disability is severely 
disabling.  Taken as a whole, the evidence presents a 
disability picture which more closely approximates the 
criteria for a 40 percent evaluation for severe 
intervertebral disc syndrome for the period from May 1, 1995, 
to October 20, 1996.  38 C.F.R. § 4.7.  In this regard, the 
claim for restoration of a 40 percent rating sought on appeal 
is granted.

(b.)  Entitlement to an increased evaluation for status post 
posterior lumbar fusion of the L2-L3-L4 vertebrae, currently 
rated as 40 percent disabling as of October 21, 1996.

As previously discussed, the service-connected status post 
posterior lumbar fusion of the L2-L3-L4 vertebrae is rated 
under the criteria for intervertebral disc syndrome contained 
in 38 C.F.R. § 4.71a, Diagnostic Code 5293.  The rating 
schedule provides for a 40 percent rating when there is 
evidence of severe intervertebral disc syndrome manifested by 
recurring attacks of pain with intermittent relief.  A 60 
percent rating is warranted when there is evidence of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  The 
schedule does not provide for a rating higher than 60 percent 
absent a finding of ankylosis or residuals of vertebral 
fracture with spinal cord involvement which require long leg 
braces or which render the veteran bedridden.  (See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 and 5286 (2001).)

The objective medical evidence pertaining to the veteran's 
low back disability presents an overall disability picture 
that more closely approximates the criteria for a 60 percent 
disability rating.  (See 38 C.F.R. § 4.7.) Though the 
neurological examiner did not believe the veteran had frank 
radiculopathy on examination in December 2001, the examiner 
did attribute the neurologic symptoms the veteran displayed 
to pain as a result of his low back disability.  In this 
regard, the pain is compatible to neuropathy as contemplated 
by the schedule and it is persistent and almost unrelieved.  
There is clear evidence of persistent low back pain with pain 
radiating down both lower extremities that is comparable to 
sciatic neuropathy with demonstrable bilateral paraspinal 
muscle spasm as noted on examination on April 6, 2000.  Disc 
bulging was noted on several vertebral levels on CT scan in 
February 2001.  In view of the foregoing findings we find 
that the criteria for a 60 percent evaluation have been met, 
effective from October 21, 1996, based on the date of the VA 
rating examination which formed the basis for the date on 
which the veteran reopened his claim for a rating increase 
(See 38 C.F.R. § 3.157(b)(1) (2001)).  The veteran's claim 
for an increased rating, from 40 percent to 60 percent, for 
his service-connected status post posterior lumbar fusion of 
the L2-L3-L4 vertebrae is therefore granted.  

However, the evidence does not demonstrate that the 
symptomatology associated with the veteran's status post 
posterior lumbar fusion of the L2-L3-L4 vertebrae presents an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. The veteran 
has been able to maintain regular and gainful full-time 
employment in a sedentary capacity and only lost 
approximately two weeks of work time per year due to his low 
back disability.  His current rating of 60 percent adequately 
compensates him for his current level of impairment.  
Therefore, the Board is not required to discuss the possible 
application of an extraschedular rating for status post 
posterior lumbar fusion of the L2-L3-L4 vertebrae under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001).  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 
4 Vet. App. 53 (1993).
 
ORDER

The 40 percent evaluation for service-connected status post 
posterior lumbar fusion of the L2-L3-L4 vertebrae for the 
period from May 1, 1995, to October 20, 1996, is restored. 

A 60 percent evaluation for service-connected status post 
posterior lumbar fusion of the L2-L3-L4 vertebrae, effective 
from October 21, 1996, is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

